UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-2147


YUN LI GAO,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    May 30, 2012                   Decided:   June 5, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael J. Campise, FERRO & CUCCIA, New York, New York, for
Petitioner. Tony West, Assistant Attorney General, Anh-Thu P.
Mai-Windle, Senior Litigation Counsel, Imran R. Zaidi, UNITED
STATES DEPARTMENT OF JUSTICE, Office of Immigration Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Yun Li Gao, a native and citizen of China, petitions

for   review   of    an     order      of   the     Board    of     Immigration        Appeals

dismissing his appeal from the Immigration Judge’s denial of his

applications for relief from removal.

           Gao first challenges the determination that he failed

to establish eligibility for asylum.                        To obtain reversal of a

determination       denying    eligibility           for    relief,      an    alien     “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”         INS    v.     Elias-Zacarias,           502      U.S.    478,    483-84

(1992).    We   have        reviewed        the    evidence       of   record    and     Gao’s

claims and conclude that Gao fails to show that the evidence

compels a contrary result.               Having failed to qualify for asylum,

Gao cannot meet the more stringent standard for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

           Accordingly,           we    deny       the   petition      for     review.      We

dispense   with      oral     argument            because     the      facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED



                                               2